 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 860 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Supporting the initiatives of Chicago Wilderness and the Children’s Outdoor Bill of Rights. 
 
 
Whereas in 2007, the Chicago Wilderness, an alliance of over 240 organizations contributing to the quality of life in Chicago, launched the Leave No Child Inside initiative with the goal to get more children outside and to increase the amount and quality of time they spend there; 
Whereas unstructured, outdoor play is important for the wholesome, balanced development of the cognitive, emotional, social, and physical skills of children; 
Whereas research has demonstrated that outdoor play helps children manage stress; 
Whereas it is shown that natural spaces stimulate children’s limitless imagination and foster creativity; 
Whereas children who connect with nature become more inventive and better problem-solvers due to the hands-on learning that outdoor environments provide; 
Whereas participation in summer camp has been shown to increase the self-esteem scores of children from low-income areas; 
Whereas hiking and walking activities have been shown to lower high blood pressure, decrease anxiety, and combat obesity; 
Whereas being active in outdoor activities, such as fishing, is correlated with reduced Attention-Deficit Disorder symptoms; 
Whereas the presence of natural amenities near the homes of low-income urban children is associated with higher levels of cognitive functioning; 
Whereas children who grow up spending time in nature are also more likely to be strong advocates for the environment when they reach adulthood; 
Whereas the Children’s Outdoor Bill of Rights joint resolution passed the State of Illinois; and 
Whereas the Illinois General Assembly proclaimed June as No Child Left Inside Month: Now, therefore, be it  
 
That the House of Representatives—
(1)recognizes and encourages the Children's Outdoor Bill of Rights commitment to “Leave No Child Inside” and fight obesity, physical disorders, and unawareness of natural amenities by promoting quality outdoor activities for children and adults; and
(2)encourages the President to issue a proclamation in support of the goals and ideals of the Children's Outdoor Bill of Rights. 
 
Lorraine C. Miller,Clerk.
